El Juez Asociado Se. Eiguebas,
emitió la siguiente opinión del Tribunal.
En esta causa no bay pliego de excepciones ni informe con respecto á los becbos. El 20 de Septiembre de 1904 el Policía Insular José D. Vázquez presentó denuncia de-bidamente jurada ante el Juez Municipal de Ponce contra Arturo Ramos @ Sapí, por alterar la paz pública y fué éste condenado á sesenta días de arresto con las costas, seguramente de acuerdo con la Sección 368 del Código Penal. El acusado apeló para ante la Corte de Distrito de Ponce. Se declarón no culpable y el veinte y nueve de Octubre de 1904 fué juzgado, y confirmándose la senten-cia apelada fué condenado á dichos sesenta días de arres-to que deberá sufrir en.la Cárcel de Ponce y al pago de las costas.
Apeló el reo de esta sentencia para ante esta Corte Su-prema en virtud del derecho que le otorga la ley prove-yendo sobre las apelaciones en causas criminales aproba-da en veinte y ocho de Mayo de 1904. No estuvo repre-sentado el recurrente por abogado alguno. Nada apareec de los autos tendente á demostrar que se le ha privado de los derechos que todo acusado tiene según la ley, ni resul-ta tampoco motivo alguno para la revocación de la sen-*292tencia; y siendo esto así debe confirmarse con las costas al recurrente.

Confirmada.

Jueces concurrentes: Sres. Presidente Quiñones, )T Asociados, Hrnández 3^ MacLeaiy.
El Juez Asociado Sr. Wolf no formó Tribunal en la vista de este caso.